Order filed March 10, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00041-CR
                                 ____________

                       JOSE YBARRA LEYVA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 10th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 17-CR-1875


                                      ORDER
      The clerk’s record in this case was due February 15, 2022. See Tex. R. App.
P. 35.2. On February 16, 2022, the clerk of this court sent a letter to the Galveston
County District Clerk, informing him the record had not been filed.

      The court has not received a request for an extension of time to file the
clerk’s record.   The court has not been advised that appellant has not made
arrangements to pay for the record. See Tex. R. App. P. 35.3(a)(2). The clerk’s
record has not been filed with the court. We therefore order the Galveston County
District Clerk to file the clerk’s record in this appeal on or before March 21, 2022.

                                   PER CURIAM



Panel Consists of Justices Jewell, Zimmerer, and Hassan.